Citation Nr: 0940011	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as "jungle rot."


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service during World War II, 
from October 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which, in relevant part, denied the Veteran's 
claims for service connection for residuals of back and head 
injuries and for jungle rot.

The Veteran initiated an appeal of all three claims.  But 
when submitting his May 2005 substantive appeal (VA Form 9), 
to perfect his appeal, he indicated he was withdrawing his 
claims for service connection for residuals of back and head 
injuries because he did not have any substantiating evidence.  
He said that he was only continuing with the appeal 
concerning his jungle rot.  So this is the only remaining 
claim at issue.  38 C.F.R. § 20.200 (2009).

In October 2008, the Board advanced this appeal on the docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

And in November 2008, the Board remanded this case to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.


FINDINGS OF FACT

1.  The Board remanded this case to the RO in November 2008, 
via the AMC, in part to schedule the Veteran for a VA 
dermatological examination to identify all current skin 
disorders (specific diagnoses) and to obtain a medical nexus 
opinion indicating whether it is at least as likely as not 
that any current skin disorder - regardless of the 
diagnosis, dates back to his military service or is otherwise 
related to his service, including to the skin conditions 
noted and treated in service (balanitis, posthitis, and 
atypical lichen panus involving the hands and feet).

2.  Although scheduled for this examination, as requested, 
the Veteran failed to report for it and has not explained his 
absence or requested to reschedule the examination, in turn 
requiring consideration of his claim based on the medical and 
other evidence already on file.

3.  This medical and other evidence already of record does 
not establish that any current skin disorder is attributable 
to his military service or initially manifested while he was 
in service.


CONCLUSION OF LAW

The Veteran does not have a current skin disorder that was 
incurred in or aggravated by his military service.  §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes and VA regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), the Supreme Court of the 
United States reversed the lower Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

In further discussing the reasons for overturning the lower 
Federal Circuit Court's holding, the Supreme Court made clear 
that a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the Federal 
Circuit's framework that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Shinseki v. Sanders, at 1704.  
The Supreme Court also rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this particular case at hand, letters satisfying the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) were sent to the Veteran in March 2004 and more 
recently in November 2008, following the Board's remand.  
These letters informed him of the evidence required to 
substantiate his claim, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  And as 
the Board directed when remanding this case, the November 
2008 letter also apprised him of the downstream disability 
rating and effective date elements of his underlying claim 
for service connection, as required by Dingess, supra.  
Moreover, after he failed to report for his scheduled VA 
dermatological examination, the AMC readjudicated his claim 
in the September 2009 SSOC, including considering any 
additional evidence received in response to that additional 
VCAA Dingess notice.  See Mayfield, Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
service treatment records (STRs), service personnel records, 
and 
post-service treatment records that the Veteran and his 
representative identified as relevant.  

Also, as already explained, in November 2008 the Board 
determined a VA dermatological examination was needed to 
properly evaluate the Veteran's claim, insofar as identifying 
all current skin disorders (specific diagnoses) and obtaining 
a medical nexus opinion indicating whether it is at least as 
likely as not that any current skin disorder - regardless of 
the diagnosis, dates back to his military service or is 
otherwise related to his service, including to the 
skin conditions (balanitis, posthitis, and atypical lichen 
panus involving the hands and feet) noted and treated in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
In a letter dated in June 2009, the AMC informed the Veteran 
that he had been scheduled for this VA examination.  He also 
was informed of the importance of appearing for the 
examination, else his claim would have to be adjudicated 
based on the evidence already on file.  See 38 C.F.R. 
§ 3.655.  The AMC mailed this letter to his current address 
of record, and the U.S. Postal Service did not return the 
letter as undelivered or undeliverable.  He failed to report 
for the examination, however, and he has not provided any 
explanation for his absence or requested to reschedule his 
examination.

38 C.F.R. § 3.655 provides that, where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a) and (b).  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  38 C.F.R. § 3.655(7).  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, inter alia.



The Veteran failed, without good cause, to report for his 
scheduled VA dermatological examination.  And as the Court 
held in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have 
properly fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or 
her most recent address of record.  38 C.F.R. 3.1(q) (2008).  
The presumption of administrative regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, in accordance 
with 38 C.F.R. § 3.655, this decision will be based on the 
evidence already on file.  No further action is needed to 
meet the requirements of the VCAA or Court.

II.  Entitlement to Service Connection for a Skin Disorder, 
Claimed as "Jungle Rot"

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or a disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted for a condition initially 
diagnosed after service, when all of the evidence, including 
that pertinent to service, shows the condition was incurred 
in service.  38 C.F.R. § 3.303(d).

There are generally three requirements for establishing 
entitlement to service connection:  1) medical evidence of a 
current disability; 2) medical or lay evidence of in-service 
incurrence or aggravation of a disease or an injury; and 
3) medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here, though, after reviewing all of the relevant medical and 
other evidence of record in this case, the Board finds that 
this evidence preponderates against concluding that a 
currently diagnosed skin disorder is related to the Veteran's 
military service or otherwise initially manifested while he 
was in service.

As explained, the first element of Hickson/Pond requires 
evidence of current disability, usually in the way of a 
medical diagnosis.  An April 2001 VA outpatient record notes 
treatment for a lip lesion.  The diagnosis was rule out 
squamous cell carcinoma.  An August 2004 VA Compensation and 
Pension Examination (C&P Exam) resulted in a diagnosis of 
very mild skin eczema.  These diagnoses regarding skin 
disorders satisfy this threshold preliminary requirement that 
the Veteran first establish that he has a current skin 
disorder.  Indeed, without this minimum level of proof, there 
is no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  See, too, Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).  And see McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).

Consequently, the determinative issue is whether the 
Veteran's current skin disorder (either diagnosis) is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And it is in this other also critical respect that his claim 
fails because there simply is no competent evidence of record 
etiologically linking any current skin disorder to his 
military service.

Concerning this necessary linkage, the Veteran's service 
treatment records (STRs) document that, while in service, he 
was treated for balanitis, posthitis, and atypical lichen 
panus involving his hands and feet.

Of the evidence dated since service, however, none indicates 
that any of those conditions noted and treated in service 
were chronic or resulted in chronic residual disability, as 
to provide the required linkage to any currently diagnosed 
skin disorder.  As explained, VA tried to assist the Veteran 
in establishing this necessary linkage by scheduling a VA 
dermatological examination for a medical nexus opinion 
regarding the etiology of his currently diagnosed 
skin disorders, including specifically in terms of whether 
any dates back to his military service or is otherwise 
attributable to his military service.  But, as also already 
explained, he failed to report for his VA examination.   

The report of the August 2004 C&P examination includes the 
examiner's discussion of the Veteran's medical history and 
mention of his diagnoses in service.  The report also 
provides that the Veteran's medical records indicate he had 
surgery on his lip in 2001 that "revealed ulceration with 
yeast forms."  The report further provides that "[the 
Veteran] reports that about once a year he continues to have 
an infection on his penis" and mentions that he says his 
condition flares up "every few months."  


More significantly, however, neither lichen planus nor the 
infection on his penis was observable during that 
examination.  That VA examiner also did not objectively or 
independently affirm the Veteran's self-reported history in 
terms of indicating that any currently diagnosed skin 
disorder dated back to his military service, including in 
relation to the conditions noted and treated in service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence to 
support a claim for service connection).

The record on appeal also includes an April 2005 letter from 
the Veteran's private physician, stating that he had been 
treating the Veteran for the past 5 years and that the 
Veteran occasionally has "exacerbation of a fungal infection 
of his hand."  Again, though, that private physician also did 
not then discuss the etiology of any current skin disorder or 
independently affirm this reported history, so as to link 
any current skin disorder to the Veteran's military service.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  By contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting the evidence mentioned on 
the premise that the doctors in question only considered the 
Veteran's self-reported history.  Indeed, to the contrary, 
these doctors also took the time apparently to also 
independently consider at least some of the relevant evidence 
on file, albeit not perhaps all, and this included the 
records concerning the treatment and evaluation the Veteran 
had received while in service.  Most importantly, though, 
they did not then affirm this history by suggesting that any 
current skin disorder dates back to the Veteran's military 
service or is in any way related to or part and parcel of the 
conditions that were noted and treated in service.  
There are only the Veteran's unsubstantiated allegations to 
this effect, which, alone, are insufficient to establish this 
necessary linkage between his current skin disorders and his 
military service.  38 C.F.R. § 3.159(a)(2).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder claimed as jungle rot.  And as 
the preponderance of the evidence is against his claim, there 
is no reasonable doubt to resolve in his favor, and his claim 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for a skin disorder is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


